     Case 0:21-cv-60210-AHS Document 3 Entered on FLSD Docket 01/28/2021 Page 1 of 2

AO 240 (Rev.07/10)ApplicationtoProceedinDistrictCourtWithoutPrepayi
                                                                  ngFeesorCostslshortForm)

                                  U NITED STATES D ISTRJCT COURT
                                                              forthe
                                                   Southern DistrictofFlorida                  REC'D BY
 .
            1           .
                                                                                                                        C,
                                                                                                                        ,

         ç c                        o                             )
                      plaintqypetitioner f                        )                                 JAN 2? 2021
                              v..                  ..
                                                    -            h(
                                                                  yy . 'vil.ActionNo.                 ANGELUA E.NOBLE
                                                                                                     CLERK
o .v )                  w v                                       )             .                  s.n.oFFlS.DISI CQ
                                                                                                            k.-n:oun.
                                                                                                           ..

                     Defendant/Respondentt                        )
                                               21cv60210
                                           .




       APPLICATION TO PROCEED IIN DISTRICT COURT W ITH OUT PREPAYING FEES OR COSTS
                                                            (ShortForm)
       1m'n aplaintiffolrpçtitioperin thiscaseand declarethatlam unableto pay thecostsoftheseprocebdingsand
                             .

thatIam entitled to thereliefrequested.

         lnsupportofthisapplication,lanswerthefollowing questionsunderpenaltyofperjury:
                              (                    '
         1.Ifincarcerated.Iam beingheldat:                                                                          .
Ifemployedthere,orhave an accountintheinstitution,lhaveattachedto thisdocumentastatementcertifiedby the
appropriateinstitutionalofficershowing allreceipts,expenditures,and balancesduring thelastsix monthsforany
institutionalaccountinmy nam e.1am also subm itting asimilarstatem entfrom any otherinstitution where1was
incarceratedduring thelastsix m onths,

         2.lfnotfnctr-ccrtzldï IfIam employed,myemployer'snameandaddressare:


M y grosspay orwagesare: $                     .           ,and my take-homepay orwagesare:   $ & .&.-& i
                                                                                                        per
 (spech payperiod)           -                         .
         3.OtherIncome.In thepast12 m onths,1have received incom efrom thefollowing sources(checkallthatapply):

       (a)Business,profession,orotherself-employment                    (
                                                                        D   Yes                o
       (b)Rentpayments,interest,ordividends                             I
                                                                        D   Yes               No
       (c)Pension,annuity,orlifeinsurancepayments                       (
                                                                        5   Yes                o
       (d)Disability,orworker'scompensationpayments                     O   Yes                o
       (e)Gifts,orinheritances                                          O   Yes               No
       (9 Anyothersources                                               D   Yes                o
       Ifyouanswered f're.
                         ç''toanyquestionabove,describebelow oronseparatepageseachsourceofmoney and
statetheamountthatyoureceivedandwhatyouexpecttoreceiveinthefuture.
  Case 0:21-cv-60210-AHS Document 3 Entered on FLSD Docket 01/28/2021 Page 2 of 2

AO 240 (Rev.07/10)ApplicationtoProceedinDistrictCourtWithoutPrepayingFeesorCoststshoMForml                             .

        4.Amountofm oney thatIhave in cash orin achecking orsavingsaccount. $                              x       .

         5.Any automobile,realestate,stock,bond,security,trust,jewelry,artwork,orotherfinancialinstrumentor
thing ofvaluethatIown,including any item ofvalue held in someoneelse'snam e(describethepropert
                                                                                             yanditsapproximate
value):




        6.Any housing,transportation,utilities,orloan payments,orotherreguiarmonthly expenses(describeandprovide
1/
 1:amountofthernonf/l/
                     l/expense):
                                                     A




         7.Names(or,ifunder18,initialsonly)ofa11personswhoaredependentonmeforsupport,myrelationship
witheach person,and how much Icontribute totheirsupport:

                                        O             ZAO a                lo       k


            8.Any debtsorfinancialobligations(describetheamountsowedandtowhom theyarepayablel'
                                                                                             .

                                    G7 l




        Declaration.
                   .Ideclareunderpenalty ofperjurythattheaboveinformationistrueandunderstandthatafalse
statementmay resultin adismissalofmy claim s.

        -    '

Date:                              f               $                                         Applicant'
                                                                                                      ssignature

                                                                                                 ie-hf-s               ,
                                                                                                Printed name
